Citation Nr: 9920392	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinea pedis, 
claimed as jungle rot.

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 8, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

On appeal the veteran has raised the issues of entitlement to 
a compensable evaluation for residuals of a shell fragment 
wound of the left neck, and entitlement to service connection 
for headaches and a retained foreign body in the neck area.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.


FINDING OF FACT

The claim of entitlement to service connection for tinea 
pedis, claimed as jungle rot, is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for tinea 
pedis, claimed as jungle rot, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinea pedis, 
claimed as jungle rot.  The legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the United 
States Court of Appeals for Veterans Claims (Court), 
discussed the relationship between the decision made by the 
United States Court of Appeals for the Federal Circuit in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the 
decision the Court made in Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Libertine Court adopted the position that the 
Federal Circuit's Collette decision did not affect the Caluza 
medical nexus requirement.  Therefore, competent medical 
evidence is still required to show that the veteran's 
residuals of tinea pedis, claimed as jungle rot, are 
etiologically related to service.  Libertine; Arms v. West, 
12 Vet. App. 188 (1999).

The Board acknowledges that the veteran engaged in combat in 
service and finds that his account of experiencing jungle rot 
in combat while in Vietnam is credible and consistent with 
the circumstances of such service.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Nevertheless, the service medical records are negative for 
tinea pedis in service or on separation from service.  
Moreover, no competent evidence has been presented to show a 
connection between the current medical diagnosis of tinea 
pedis and the condition that the veteran claims to have 
experienced in service.  See Arms, 12 Vet. App. at 199.

The veteran is certainly capable of providing evidence of 
symptomatology, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  The evidence now of record fails to 
provide a medical nexus connecting his current tinea pedis to 
his active duty service.  Although the veteran testified that 
he was treated by a private podiatrist, Dr. Russell Lewis, 
from 1971 to 1977, he did not allege that these records would 
provide the required medical nexus that would ground his 
claim.  Therefore, the veteran has not put VA on notice that 
these records, even if obtained, would, if true, make the 
claim well grounded.  38 U.S.C.A. § 5103(a) (West 1991); See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Furthermore, he indicated during the Travel Board hearing 
that, although he did not have the doctor's records, he 
remembered requesting them.  In light of the veteran's 
unsuccessful attempt in obtaining these medical records, they 
appear to be unavailable in any case.  Thus, without a 
competent opinion linking his current tinea pedis to service, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§ 5107(a).  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for tinea pedis, claimed as jungle rot, is 
denied.


REMAND

During the April 1999 testimony before the undersigned, the 
appellant contended that his service-connected PTSD had 
worsened since his last VA examination in November 1997.  In 
this respect, in Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997), the Court reminded VA that well-settled case law 
holds that when a claimant alleges that a service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  Cf. Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

The appellant specifically asserted that he had increasing 
trouble with his memory, socializing with others, nightmares, 
and anger control.  Moreover, he had not worked since 1990.  
In his April 1998 substantive appeal he related that he had 
attempted suicide several times.

In view of the appellant's sworn testimony that his PTSD has 
increased since he was last examined, the duty to assist 
warrants the scheduling of a current medical examination.  38 
C.F.R. § 3.159 (1998).

Finally, the Board notes that in light of Fenderson v. West, 
12 Vet. App. 119 (1999), the RO must consider and document 
whether a "staged rating" is warranted in this case.  
Generally, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period where the disorder improves or 
worsens based on the facts found. 

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain copies of any 
relevant VA and private medical records 
pertaining to care for PTSD since 
November 1997.

2.  Following completion of the above 
requested development, the RO should 
schedule the veteran for a social and 
industrial survey.  The social worker is 
specifically requested to offer an 
opinion as to the veteran's ability to 
obtain and maintain substantially gainful 
employment.  Marginal employment shall 
not be considered substantially gainful 
employment; marginal employment being 
employment in a protected environment or 
producing a below poverty level income.  
The veteran's claims folder must be made 
available to and reviewed by the social 
worker prior to conducting the requested 
evaluation.  Any opinion expressed must 
be supported by a complete written 
rationale.

3.  Once the above-mentioned development 
has been accomplished, the RO should 
schedule the appellant for a 
comprehensive VA psychiatric examination.  
The appellant's claims folder and a copy 
of this remand must be furnished to the 
examiner and thoroughly reviewed in 
connection with the examination.  All 
appropriate tests and/or studies should 
be conducted.  His PTSD should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
appellant's recorded medical and 
vocational history.  In this respect, the 
examiner is requested to provide a Global 
Assessment of Functioning (GAF) score 
consistent with the criteria in the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994).  Also, 
an opinion addressing the relative degree 
of industrial impairment resulting from 
his PTSD is requested.  The examiner must 
describe what types of employment 
activities would be limited because of 
the appellant's PTSD.  A complete 
rationale for each opinion expressed must 
be provided.  The examination report 
should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After completion of the above, the RO 
should adjudicate the claim as styled on 
the title page of this remand with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  As noted 
above, this "original" claim is a 
different claim than the claim for an 
"increased evaluation" set forth in the 
statement of the case.  As such, the RO 
must specifically document their 
consideration as to whether a "staged 
rating" either up or down, as discussed 
in Fenderson, is warranted.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
note that a staged rating must be considered in this case.  
They should not be read as mandating that a staged rating be 
entered.   The purpose of this remand is to ensure that the 
veteran is afforded due process of law.  The appellant need 
take no action until otherwise notified.  While this case is 
in remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

